    Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 1 of 18 PageID #:846




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

HARES MOHAMMED,                                     )
                                                    )
              Plaintiff,                            )
                                                    )
       v.                                           )    19 C 3258
                                                    )
                                                    )
THE PRUDENTIAL INSURANCE                            )
COMPANY OF AMERICA,                                 )    Judge John Z. Lee
                                                    )
              Defendant.                            )

                     MEMORANDUM OPINION AND ORDER

       Hares Mohammed has sued The Prudential Insurance Company of America

(“Prudential”), alleging that Prudential improperly denied his claim for disability

benefits and breached its fiduciary duty in violation of the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a)(1)(B), (a)(3). Prudential

has moved to dismiss the action pursuant to Federal Rule of Civil P. 12(b)(6) and to

quash Mohammed’s subpoenas to third-party claims administrators.                   For the

reasons below, Prudential’s motion to dismiss is granted in part and denied in part,

and its motion to quash is denied.

                                  I.     Background1

       Mohammed suffers from Parkinson’s disease, an incurable degenerative

condition that has “caused tremors and loss of motor functioning in his hands.” Am.


1      On a motion to dismiss, the court “accept[s] as true all well-pleaded factual
allegations and draw all reasonable inferences in favor of the plaintiff.” Heredia v. Capital
Mgmt. Servs., L.P., 942 F.3d 811, 814 (7th Cir. 2019).
   Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 2 of 18 PageID #:847




Compl. ¶¶ 14–15, ECF No. 34. As a result of his condition, Mohammed stopped

working for his employer, Capgemini America, Inc., in February 2017. Id. ¶ 16.

Mohammed worked for Capgemini as a Network Engineer, a position that entailed

typing work he could no longer perform due to his condition. Id.

      As a Capgemini employee, Mohammed was a participant in Capgemini’s

short-term disability (“STD”) and long-term disability (“LTD”) plans, both of which

are insured by Prudential.      Id. ¶ 9.   Prudential both determines participants’

eligibility and pays benefits under these plans. Id. ¶ 10.

      After Mohammed stopped working for Capgemini, Prudential approved his

claim for STD benefits. Id. ¶ 18. But Prudential refused to extend these benefits

beyond May 25, 2017, citing purported statements from Mohammed’s “treating

physician” that he was able to work. Id. ¶ 19. Several months later, in November

2017, Mohammed appealed the denial of his STD benefits, claiming Prudential had

mischaracterized his doctor’s statements and supplying “more recent notes from

another doctor demonstrating his inability to perform his occupation.” Id. ¶ 21.

About three weeks later, Prudential upheld its denial. Id. ¶ 22.

      The following month, in January 2018, Mohammed hired counsel in

preparation for a second administrative appeal.        Id. ¶ 24.   Before appealing,

however, Mohammed took a job at Transunion as a Network Engineer, allegedly out

of financial desperation caused by Prudential’s delay in approving his STD claim.

Id. ¶ 26. Mohammed filed his second appeal in June 2018. Id. ¶ 25. This time,




                                           2
    Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 3 of 18 PageID #:848




Mohammed succeeded, and in July 2018, Prudential paid him the remainder of the

STD benefits he was due under the plan. Id. ¶ 29.

       Around the same time, Mohammed stopped working for Transunion because

his condition “severely limited” his ability to work and caused him to miss

deadlines.   Id. ¶ 28.   He then sought and received STD benefits under a plan

insured by Transunion. Id. Transunion’s plan administrator, unlike Prudential,

immediately approved Mohammed’s STD claim. Id.

       Prudential also approved Mohammed’s claim for LTD benefits and paid him

up until the time he began working with Transunion. Id. ¶ 31. But Prudential

denied LTD benefits thereafter, reasoning that Mohammed’s income from

Transunion constituted “disability earnings” that “exceeded 80% of his indexed

monthly earnings” with Capgemini. Id., Ex. 5, 11/27/18 Letter from B. Bartosz to

M. Bartolic (“Denial Letter”), at 4, ECF No. 34-6.2 Under Capgemini’s LTD plan,

“[d]isability earnings . . . include earnings from other employment that you receive

for work which began after you became disabled. This would be, based on your

restrictions and limitations . . . the work you are able to do . . . .” Id., Ex. 3, Long

Term Disability Plan (“LTD Plan”), at 15, ECF No. 34-4. Claims under the LTD

plan terminate when a claimant’s disability earnings exceed 80% of his indexed

monthly earnings with Capgemini.         Id.   For his part, Mohammed claims his

earnings with Transunion are not “disability earnings” under the plan because he

was not “able to do” the work of a Transunion Network Engineer. Id. ¶ 41.


2      Specifically, Mohammed’s monthly earnings with Transunion totaled $10,833.33,
while his monthly earnings with Capgemini were only $10,262.83. Denial Letter at 4.


                                           3
    Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 4 of 18 PageID #:849




       Mohammed appealed Prudential’s denial of LTD benefits in February 2019.

Id. ¶ 35.    The next month, Prudential upheld the denial based on its prior

interpretation    of   the    plan’s   “disability   earnings”     provisions,    though     it

“acknowledge[d] . . . Mohammed’s medical condition and reported continuing

disability from his Regular Occupation.” Id., Ex. 6, 3/6/19 Letter from A. Billines to

M. Bartolic (“Appeal Decision”), at 3, ECF No. 34-7. In its letter upholding the

denial, Prudential raised for the first time an alternative argument that

Mohammed was not “disabled” under the plan because, in light of his income with

Transunion, “he no longer experienced a 20% or more loss in his monthly earnings.”

Id.3

       Rather than file a second appeal, Mohammed sued Prudential under two

subsections of ERISA.         Under 29 U.S.C. § 1132(a)(1)(B), Mohammed claims

Prudential wrongly denied him LTD benefits based on an incorrect interpretation of

the LTD plan. Am. Compl. ¶ 49. In the alternative, under 29 U.S.C. § 1132(a)(3),

Mohammed argues Prudential breached its fiduciary duty in improperly delaying

approval of his claim for STD benefits. Id. ¶ 54. Mohammed alleges this delay

forced him to seek alternative employment that, in Prudential’s view, disqualified

him from receiving LTD benefits.             Id. ¶¶ 55–56.       In litigating this action,

Mohammed has also subpoenaed two third-party claims administrators who paid


3       The plan’s definition of “disability” requires that a claimant experience a loss of 20%
or more in his monthly earnings. LTD Plan at 11. “[M]onthly earnings” are defined as
“your gross monthly income from your Employer in effect just prior to your date of
disability.” Id. at 12. The plan further defines “Employer” as “the Contract Holder” (in this
case, Capgemini). Id. at 5.



                                              4
     Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 5 of 18 PageID #:850




his claims for STD benefits “without any denials or terminations.” Pl.’s Resp. Opp’n

Mot. Quash at 4, ECF No. 50.

                               II.     Legal Standard

        To survive a Rule 12(b)(6) motion to dismiss, a complaint must “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        That said, when considering motions to dismiss, the Court accepts “all well-

pleaded factual allegations as true and view[s] them in the light most favorable to

the plaintiff.” Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013).

At the same time, “allegations in the form of legal conclusions are insufficient to

survive a Rule 12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d

873, 885 (7th Cir. 2012) (citing Iqbal, 556 U.S. at 678).

                                     III.   Analysis

A.      Prudential’s Motion to Dismiss

        1.    Claim for LTD Benefits Under 29 U.S.C. § 1132(a)(1)(B)

        Prudential moves to dismiss Mohammed’s § 1132(a)(1)(B) claim on two

principal grounds: (1) Mohammed has not adequately pleaded that he is “disabled”

within the meaning of the LTD plan; and (2) Mohammed has not adequately

pleaded that his earnings with Transunion did not constitute “disability earnings”

for the purposes of the LTD plan. Both arguments fail.




                                            5
   Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 6 of 18 PageID #:851




      “[A] denial of benefits challenged under § 1132(a)(1)(B) is to be reviewed

under a de novo standard unless the benefit plan gives the administrator or

fiduciary discretionary authority to determine eligibility for benefits or to construe

the terms of the plan.” Conkright v. Frommert, 559 U.S. 506, 512 (2010) (quoting

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)).                If the

administrator or fiduciary possesses such discretionary authority, however, its

“decision must be sustained unless arbitrary and capricious.” Krolnik v. Prudential

Ins. Co. of Am., 570 F.3d 841, 843 (7th Cir. 2009).         Capgemini’s plan grants

Prudential discretionary authority to determine eligibility for benefits and to

construe the terms of the plan. Am. Compl., Ex. 2, Short Term Disability Plan

Administrative Services Agreement (“ASA”), at 23, ECF No. 34-3.              As such,

Prudential’s decision to deny Mohammed LTD benefits must be sustained unless it

was arbitrary and capricious.

      Common law and “general principles of contract interpretation” govern

review of ERISA benefit claims. Cheney v. Standard Ins. Co., 831 F.3d 445, 450

(7th Cir. 2016) (quoting Schultz v. Availl, Inc. Long Term Disability Plan, 670 F.3d

834, 838 (7th Cir. 2012)).   Employee benefit plans should be interpreted in “an

ordinary and popular sense, as [they] would [be understood by] a person of average

intelligence and experience.” Sellers v. Zurich Am. Ins. Co., 627 F.3d 627, 632 (7th

Cir. 2010) (quoting Cannon v. Wittek Cos. Int’l, 60 F.3d 1282, 1284 (7th Cir. 1995)).

      When a plan administrator denies an employee benefit claim, it must

“provide adequate notice” of the denial “in writing,” complete with “the specific




                                          6
   Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 7 of 18 PageID #:852




reasons for such denial.”      29 U.S.C. § 1133(1).      This provision requires an

administrator to give claimants “every reason for its denial of benefits at the time of

the denial.” Reich v. Ladish Co., 306 F.3d 519, 524 n.1 (7th Cir. 2002). Courts will

not countenance “post hoc attempt[s] to furnish a rationale for a denial of . . .

benefits in order to avoid reversal on appeal.” Halpin v. W.W. Grainger, Inc., 962

F.2d 685, 696 (7th Cir. 1992) (internal quotation marks omitted).              Indeed,

“[d]enying a claim at the administrative appeal stage based on grounds not asserted

in the initial claim denial is . . . a violation of ERISA’s procedural requirements.”

Grise v. Flair Interiors, Inc. Emp. Benefit Plan, No. 1:12-CV-422, 2013 WL 1287328,

at *5 n.8 (N.D. Ind. Mar. 27, 2013) (quoting Brimer v. Life Ins. Co. of N. Am., 462 F.

App’x 804, 809 (10th Cir. 2012)).

      Prudential now insists that Mohammed has not alleged he is “disabled”

under the LTD plan because “he no longer experienced a 20% or more loss in his

monthly earnings” when he began working for Transunion. See Appeal Decision at

3. But Prudential did not voice this argument when it denied Mohammed LTD

benefits initially and, thus, cannot rely on it now. Prudential’s initial denial of LTD

benefits rested solely on the contention that Mohammed’s “disability earnings . . .

exceeded 80% of his indexed monthly earnings.” Denial Letter at 4. Prudential

first advanced its alternative rationale that Mohammed is not “disabled” in its

letter upholding the denial.     See Appeal Decision at 3.      Because Prudential’s




                                          7
    Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 8 of 18 PageID #:853




“disability” argument was not raised at the time of denial, the Court will not

consider it.4

       Prudential also asserts that Mohammed has failed to state a claim for LTD

benefits because “his monthly disability earnings [from his employment with

Transunion] . . . exceeded 80% of his indexed monthly earnings.” Denial Letter at 4.

To the contrary, assuming, as the Court must, that the allegations in Mohammed’s

complaint are true, his earnings from his employment with Transunion were not

“disability earnings” under the terms of the LTD plan.               According to the plan,

“[d]isability earnings . . . include earnings from other employment that you receive

for work which began after you became disabled. This would be, based on your

restrictions and limitations . . . the work you are able to do . . . .” LTD Plan at 15

(emphasis added).         The sentence beginning “[t]his would be” modifies the

immediately preceding sentence, referring to “earnings from other employment.”

See Price v. Wyeth Holdings Corp., 505 F.3d 624, 631 n.6 (7th Cir. 2007) (noting that

a limiting clause modifies “immediately preceding language”).                Thus, the plan’s

definition of “disability earnings” includes earnings a claimant receives from other

employment for work he is able to do.




4       Even if Prudential had properly raised this justification in its initial denial, it would
lack merit. As discussed above, the plan defines “monthly earnings” as a participant’s gross
monthly income from his Employer, and “Employer” is defined as Capgemini. LTD Plan at
5, 11, 12. As such, per the plain language of the LTD plan, “monthly earnings” only include
income from Capgemini. Therefore, viewing the allegations in the complaint as true,
Mohammed experienced a “total loss” of monthly earnings when he stopped working for
Capgemini. Pl.’s Resp. Opp’n Def.’s Mot. Dismiss at 4, ECF No. 53.



                                               8
   Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 9 of 18 PageID #:854




      Mohammed has adequately pleaded that he was unable to do the work of a

Network Engineer, the position he held with Transunion.             According to the

complaint, Mohammed lacked sufficient motor control to type on a computer

keyboard, one of the primary duties of a Network Engineer.          Am. Compl. ¶ 20.

Mohammed also alleges that the Transunion job involved remote work that enabled

him to conceal his disability. Id. ¶ 27. Mohammed soon began missing deadlines at

Transunion and went on short-term disability roughly five months after starting

with the company. Id. ¶ 28. These specific allegations, taken as true, indicate that

Mohammed was not “able to do” his job as a Network Engineer.                Therefore,

Mohammed has plausibly alleged that his earnings from Transunion do not qualify

as “disability earnings” under the LTD plan.           Accordingly, Mohammed has

adequately pleaded that Prudential’s denial of LTD benefits was contrary to the

plain, unambiguous language of its plan, and therefore arbitrary and capricious.

Prudential’s motion to dismiss Mohammed’s § 1132(a)(1)(B) claim is thus denied.

      2.     Claim for Equitable Relief Under 29 U.S.C. § 1132(a)(3)

      Prudential attacks Mohammed’s § 1132(a)(3) claim under the theory that it

improperly duplicates his § 1132(a)(1)(B) claim. The Court agrees.

      As a general matter, plaintiffs may seek “appropriate equitable relief” to

redress violations of ERISA.    29 U.S.C. § 1132(a)(3).    But relief under (a)(3) is

typically not “appropriate” when Congress has “elsewhere provided adequate relief”

for the plaintiff’s injury. Varity Corp. v. Howe, 516 U.S. 489, 515 (1996). In the

wake of Varity, most Courts of Appeals have held “that if relief is available to a plan




                                          9
  Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 10 of 18 PageID #:855




participant under subsection (a)(1)(B), then that relief is un available under

subsection (a)(3).” Mondry v. Am. Family Mut. Ins. Co., 557 F.3d 781, 805 (7th Cir.

2009) (spacing and emphasis original). The Seventh Circuit has seen “no reason to

depart” from this consensus.     Id.   Courts in this district have read Varity and

Mondry as permitting, if not mandating, dismissal of (a)(3) claims that duplicate

(a)(1)(B) claims. See Andujar v. Sun Life Assurance Co. of Can., No. 14 C 2792,

2014 WL 4099800, at *2 (N.D. Ill. Aug. 20, 2014) (listing cases). An (a)(3) claim may

survive dismissal if it is “premised on different facts or seek[s] different remedies”

from an (a)(1)(B) claim, Day v. Humana Ins. Co., No. 19 C 3141, 2020 WL 2836761,

at *11 (N.D. Ill. June 1, 2020), but dismissal is appropriate when “it is plain from

the plaintiff’s complaint” that his (a)(3) claim merely “repackag[es]” his (a)(1)(B)

claim. Craft v. Health Care Serv. Corp., No. 14 C 5853, 2016 WL 1270433, at *6

(N.D. Ill. Mar. 31, 2016).

         Mohammed’s (a)(3) claim is practically indistinguishable from his (a)(1)(B)

claim.    To begin, the claims seek substantially identical remedies.      Under his

(a)(1)(B) claim, Mohammed asks the Court to “award” him “all past due benefits”

and “declare his right to reinstatement of the benefits in the amount equal to the

contractual amount of benefits to which he is entitled retroactively and

prospectively as long as he remains disabled.” Am. Compl. at 10. Mohammed’s

(a)(3) claim seeks a host of remedies that are ostensibly equitable, but all of them

would result in Prudential paying Mohammed benefits he already demands under




                                          10
    Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 11 of 18 PageID #:856




(a)(1)(B). See id. at 12. Accordingly, Congress has provided “adequate relief” for

Mohammed’s injury under (a)(1)(B). See Varity, 516 U.S. at 515.

       Mohammed’s claims also rest on the same operative fact: Prudential’s denial

of his LTD benefits. Mohammed insists that his claims are distinct because his

(a)(1)(B) claim challenges Prudential’s interpretation of the LTD plan, while the

(a)(3) claim addresses Prudential’s alleged misconduct in reviewing his STD claim.

Pl.’s Resp. Opp’n Mot. Dismiss, Ex. 1, Table Showing Counts I and II Are Not

Duplicative (“Table”), at 1, ECF No. 53-1.

       But this is a distinction without a difference. In Zuckerman v. United of

Omaha Life Insurance Co., the plaintiff brought an (a)(1)(B) claim for LTD benefits

as well as an (a)(3) claim for breach of fiduciary duty; the latter claim theorized that

the administrator “misled [the plaintiff] as to the time frame she had in which to

file her claim for LTD benefits.” No. 09-CV-4819, 2010 WL 2927694, at *8 (N.D. Ill.

Jul. 21, 2010). The court dismissed the (a)(3) claim because the plaintiff had alleged

no harm “separate and distinct from the denial of benefits,” and therefore “absent

the denial of benefits,” the administrator’s alleged misrepresentations would have

caused the plaintiff “no injury.” Id. at *7.

       Zuckerman is on point here. Mohammed has not alleged any harm separate

and distinct from Prudential’s denial of his LTD benefits, and absent the denial of

those benefits, Prudential’s alleged breach of fiduciary duty in its review of his STD

claim would have caused him no injury.5 Accordingly, Mohammed’s (a)(3) claim


5    Straining to find some harm distinct from Prudential’s denial of LTD benefits,
Mohammed asserts he was “subject[ed] . . . to Defendant’s discretionary interpretation” of


                                           11
     Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 12 of 18 PageID #:857




merely duplicates his claim for improper denial of benefits and is therefore

dismissed.

B.       Prudential’s Motion to Quash Mohammed’s Subpoenas

         Prudential moves to quash Mohammed’s subpoenas on the grounds that they

are irrelevant to Mohammed’s claims and exceed the scope of discovery permitted

by this Court. Prudential is incorrect on both scores.

         Federal Rule of Civil Procedure 45 allows a party to issue a subpoena for

documents and other things in the custody or control of a non-party. It also sets

forth criteria pursuant to which a subpoena can be quashed. In reviewing a motion

to quash, the court must ask if the subpoena: (i) fails to allow a reasonable time to

comply; (ii) requires a non-party to travel more than 100 miles to comply; (iii)

compels disclosure of privileged matter; or (iv) subjects the respondent to an undue

burden. Fed. R. Civ. P. 45(c)(3)(A)(i)–(iv).

         Usually, motions to quash are brought by the subpoena’s recipient. However,

in certain cases, another party (or non-party), who believes it will be negatively

impacted if the recipient responds, can move to quash. Courts generally deny such

motions under the rationale that the movant lacks standing to bring the motion.

However, such motions are appropriate “if the subpoena infringes upon the

movant’s legitimate interests.” United States v. Raineri, 670 F.2d 702, 712 (7th Cir.

1982).     Such legitimate interests include privilege or privacy interests in the

the “LTD plan, to which he would not have been subject but for Defendant’s breach of
fiduciary duty.” Table at 1. But Prudential’s “discretionary interpretation” of the LTD plan
only harmed Mohammed insofar as Prudential used that discretion to deny him LTD
benefits.



                                            12
  Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 13 of 18 PageID #:858




subpoenaed material. Hard Drive Prods. v. Does 1–48, No. 11 CV 9062, 2012 WL

2196038, at *3 (N.D. Ill. June 14, 2012).

      At the outset, Prudential does not appear to have standing to bring this

motion. Prudential has failed to assert privilege, privacy, or any other legitimate

interest in the material sought. What is more, Prudential’s motion does not even

reflect the position of the subpoenaed entities, who “readily produced the requested

documents.”    Pl.’s Resp. Opp’n Mot. Quash at 1.      But even if Prudential had

standing to challenge these subpoenas, its motion would fail on the merits.

      As discussed above, Prudential’s denial of LTD benefits is subject to an

“arbitrary and capricious” standard of review.      Under this standard, review is

typically “limited to the administrative record.”   Krolnik, 570 F.3d at 843. But

“additional discovery is appropriate” in certain “exceptional cases” in order “to

ensure that plan administrators have not acted arbitrarily and that conflicts of

interest have not contributed to an unjustifiable denial of benefits.” Semien v. Life

Ins. Co. of N. Am., 436 F.3d 805, 814–15 (7th Cir. 2006). A plaintiff requesting

additional discovery must satisfy Semien’s two-part test by “identify[ing] a specific

conflict of interest or instance of misconduct” and by “mak[ing] a prima facie

showing that there is good cause to believe limited discovery will reveal a

procedural defect in the plan administrator’s determination.” Id. at 815. And “the

district court has significant discretion to allow or disallow discovery requests” in

such instances. Id. at 814.




                                            13
    Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 14 of 18 PageID #:859




       After Semien, the Supreme Court, in Metro Life Insurance Co. v. Glenn, held

that a plan administrator who “both determines whether an employee is eligible for

benefits and pays benefits out of its own pocket” suffers from an inherent “conflict of

interest.” 554 U.S. 105, 108 (2008). Courts must therefore consider this conflict “as

a factor in determining whether the plan administrator has abused its discretion in

denying benefits.”      Id.    Glenn “implies a role for discovery” into a plan

administrator’s conflict of interest and represents a “softening, but not a rejection,

of the [two-part] standard announced in Semien.”        Dennison v. MONY Life Ret.

Income Sec. Plan for Emps., 710 F.3d 741, 747 (7th Cir. 2013).

       As mentioned, Prudential both determines eligibility and pays benefits under

Capgemini’s plan. Accordingly, Prudential suffers from the structural conflict of

interest described in Glenn.      Mohammed may seek limited discovery into that

conflict if he satisfies Semien’s two-part test.6

       First, Mohammed must identify a specific conflict of interest or instance of

misconduct on Prudential’s part.       “The mere presence of the structural conflict”

discussed in Glenn, without more, “is insufficient to open the door to discovery.”

Brubaker v. Hartford Life & Accident Ins. Co., No. 18 C 4995, 2019 WL 3825489

(N.D. Ill. Aug. 15, 2019) (citing Geiger v. Aetna Life Ins. Co., 845 F.3d 357, 364–65

(7th Cir. 2017)). Plaintiffs are entitled to discovery only in “exceptional cases” that

raise a “suspicion of bias or misconduct” on the part of the plan administrator.


6      Mohammed characterizes the subpoenas as related solely to his (a)(3) claim. Pl.’s
Resp. Opp’n Mot. Quash at 11. But that claim has been dismissed, and the Court in its
discretion has determined the subpoenas also are relevant to Mohammed’s (a)(1)(B) claim.



                                            14
  Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 15 of 18 PageID #:860




Weddington v. Aetna Life Ins. Co., No. 15 C 1268, 2015 WL 6407764, at *3 (N.D. Ill.

Oct. 21, 2015) (internal quotation marks omitted).

      Here, Mohammed has sufficiently shown that his case is exceptional.

Mohammed has alleged a specific pattern of misconduct on Prudential’s part:

deliberate delay in approving meritorious STD claims in order to avoid liability for

LTD claims. Two plan administrators, who were not asked to provide LTD benefits,

approved Mohammed’s STD claims immediately, while Prudential, who did face

LTD liability, only approved Mohammed’s STD claim after two appeals. These facts

give rise to colorable suspicion that Prudential was attempting to avoid LTD

liability in adjudicating Mohammed’s disability claims and casts a cloud over

Prudential’s review of Mohammed’s LTD claim.

      Accordingly, this is no mere “run-of-the-mill” case in which all the plaintiff

alleges is that the administrator improperly weighed the evidence related to his

claim. See Weddington, 2015 WL 6407764, at *4 (internal quotation marks omitted)

(denying conflict discovery outside the administrative record because the plaintiff

challenged only the “merits” of the plan administrator’s determination). Unlike the

plaintiff in Weddington, Mohammed has raised the possibility that Prudential’s

decisionmaking process in his case was structurally tainted in a material way,

regardless of the merits of his claim. As such, Mohammed has met his burden

under the first prong of the Semien test.

      Mohammed also has shown good cause to believe that the discovery he seeks

will reveal a procedural defect in Prudential’s determination. As Mohammed points




                                            15
  Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 16 of 18 PageID #:861




out, “the other two claims administrators considered disability of (1) the same

person, (2) with the same chronic and progressive illness, (3) experiencing the same

symptoms of hand tremors and loss of motor functioning, (4) from the same job of

Network Engineer[,] requiring heavy keyboarding.” Pl.’s Resp. Opp’n Mot. Quash

at 3–4. Mohammed’s requested discovery “isolate[s] the variable” of LTD liability:

because Prudential was subject to LTD liability while the other administrators were

not, one might plausibly conclude the difference between Prudential’s and the other

administrators’ determinations was the product of Prudential’s incentive to avoid

LTD liability.   Id. at 1.   Thus, Mohammed’s requested discovery is relevant to

showing whether Prudential approaches disability claims with an eye toward

skirting LTD liability.

      Prudential protests that “decisions by other claims administrators applying

different plan terms can shed no light” on its own conflict of interest. Def.’s Reply

Supp. Mot. Quash at 3, ECF No. 63. It is true that the other administrators may

use different plan terms than Prudential, but, at this point in the litigation, it is

unknown whether the other plans are so different that it accounts for the divergent

outcomes in Mohammed’s STD claims.

      In support of this view, Prudential cites Majeski v. Metro. Life Ins. Co., 590

F.3d 478 (7th Cir. 2009). But Majeski merely held that the district court did not err

in refusing to consider a physician’s deposition and a Social Security disability

award from outside the administrative record in a conflict-of-interest case. Id. at

482–83. Majeski did not address the relevance of decisions from other ERISA plan




                                         16
  Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 17 of 18 PageID #:862




administrators in conflict cases; nor does anything in the opinion stand for

Prudential’s extraordinary proposition that third-party benefit determinations can

never be of use in evaluating a plan administrator’s conflict of interest.

      In any event, Prudential’s per se approach is incompatible with Glenn, which

discouraged courts from creating “special . . . evidentiary rules” or “one-size-fits-all

procedural system[s]” in weighing an administrator’s conflict of interest. 554 U.S.

at 116. Glenn expressly declined to give courts a “detailed set of instructions” in

cases like these, finding only that judges should consider conflicts of interest “as a

factor” in reviewing an administrator’s benefit determination. Id. at 119.

      Exercising its discretion to allow or disallow discovery requests, the Court

finds that Mohammed’s subpoenas are relevant to his case. To reiterate, the fact

that other claims administrators not subject to LTD liability approved Mohammed’s

disability claims immediately, while Prudential did not, may support the inference

that the prospect of LTD liability influenced Prudential’s review of Mohammed’s

claims.    Accordingly, Mohammed’s subpoenas have a tendency to make a

consequential fact more probable than not, see Fed. R. Evid. 401, and Mohammed’s

subpoenas pass muster under Fed. R. Civ. P. 26(b)(1).

      Prudential also insists that Mohammed’s subpoenas exceed the scope of

discovery authorized by this Court. Prudential claims that, at a status hearing on

July 30, 2019, the Court limited discovery “to the factors set forth” in Glenn. Def.’s

Mem. Supp. Mot. Quash at 4, ECF No. 39. But, as discussed above, Glenn did not

limit courts’ review of an administrator’s conflict of interest to any discrete set of




                                          17
  Case: 1:19-cv-03258 Document #: 67 Filed: 08/07/20 Page 18 of 18 PageID #:863




“factors.” Consistent with Glenn, the Court specifically avoided setting any bright-

line rules regarding conflict discovery. Indeed, a review of the transcript from the

July 30 hearing belies Prudential’s assertion. See generally 7/30/19 Tr., ECF No.

19.

                                   Conclusion

      For the reasons set forth above, Prudential’s motion to dismiss is granted as

to Mohammed’s claim under 29 U.S.C. § 1132(a)(3), and denied as to his claim

under 29 U.S.C. § 1132(a)(1)(B), and Prudential’s motion to quash Mohammed’s

subpoenas is denied.



IT IS SO ORDERED.                     ENTERED 8/7/20


                                      __________________________________
                                      John Z. Lee
                                      United States District Judge




                                        18
